Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 29 August 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 2 and 5-6 have been canceled.
2. No new Claims have been added.
3. Claims 1 and 4 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 102 and 103.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 4 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn in view of the amendment to claim 4. The recitation ‘modified polysaccharide’ has been deleted.
6. The rejection of Claim(s) 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (Journal of Controlled Release, 1998, 51, 213-220; cited in IDS filed 09/24/2020), and the rejection of Claim(s) 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Philippova et al (Biomacromolecules, 2001, 2, 483-490; cited in IDS filed 12/28/2021) have been withdrawn in view of the amendment to claim 1. Amended claim 1 excludes chitosan linked to moieties via an amide bond. Lee et al and Phipippov et al teach derivatives of chitosan linked via an amide bond. Therefore, amended claim 1 and dependents thereof are not anticipated by Lee and Philippova. 
7. The rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Lee et al (Journal of Controlled Release, 1998, 51, 213-220; cited in IDS filed 09/24/2020) in view of Domb (EP 1222926 A1; cited in IDS filed 09/24/2020), and the rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Philippova et al (Biomacromolecules, 2001, 2, 483-490; cited in IDS filed 12/28/2021) in view of Domb (EP 1222926 A1; cited in IDS filed 09/24/2020) have been rendered moot by cancelation.

	Claims 1, 3-4 and 7 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 29 August 2022 wherein the limitations in pending claims 1 and 4 have been amended. Support for te amendment is seen at page 6, last para through page 7, lines 1-15 and examples).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Peng et al (J. Agric. Food. Chem. 2014, 62, 626-633; newly cited necessitated by amendment).
Peng et al teaches chitosan which is linked to moieties that contain aliphatic chains comprising between two and 26 carbons via an amine bond (page 627, Fig. 1, formula at bottom right-DCMC; part of the limitation of claim 1). The critical micelle concentration of the DCMC is in the range of 1.0 x 10-4 to 1.0mg/mL (page 629, left col., see under sub title: Critical Micelle Concentration of DCMC’s; limitation of claim 1 regarding the CAC). Since the DCMC of Peng et al has the moieties and CMC (aka CAC) as claimed, it should have the degree of substitution in range recited in claim 1. Peng et al teaches that its chitosan derivatives are potential carrier systems for drugs (Abstract; page 632, left col. last para). This teaching meets the limitation of claim 7.  Since the modified polysaccharide of Peng meets the structural requirements and the CAC as in claim 1 it should be compliant with the rhodamine test as in claims 3 and 4.
Therefore, Peng et al anticipates claims 1, 3-4 and 7.

Claim(s) 1, 3-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Desbrieres et al (International Journal of Biological Macromolecules 1996, 19, 21-28; newly cited necessitated by amendment).
Desbrieres et al teaches chitosan which is linked to moieties that contain aliphatic chains comprising between two and 26 carbons via a reduced amine bond (page 22, the final product in the reaction scheme shown; part of the limitation of claim 1). The degree of substitution is 12.5% (page 25, right col., first full paragraph; substitution degree as in claim 1). The threshold concentration for association (same as CMC and CAC) is 7g/l for CC8 and 5g/l for CC10 sample. This converts to 0.007g/mL and 0.005g/mL (page 26, left col. para below Fig. 2; CAC limitation of claim 1).
Since the modified polysaccharide of Desbrieres et al meets the structural requirements and the CAC as in claim 1 it should be compliant with the rhodamine test as in claims 3 and 4 and should also meet the limitation of claim 7.
	Therefore, Desbrieres et al anticipates claims 1, 3-4 and 7.


Conclusion
Pending claims 1, 3-4 and 7 are rejected


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623